ON APPLICATION FOR REHEARING
PER CURIAM.
In this matter plaintiff-appellant has filed an application for rehearing in which he alleges our opinion is in error in stating the decedent “at the time of her death was separated from her husband as well as separate in property”. Having reexamined the record, we find some testimony which would indicate Mr. and Mrs. Schultz were separated from bed and board at the time of her death. However, as the statement complained of may be in error and as the question of whether the parties were in fact separated, by judgment or otherwise, at the time of the decedent’s death is immaterial to the issues involved in this appeal, we delete from our opinion any suggestion that the parties were separated other than in property.
As we adhere to our original opinion and decree in all other respects, the application for rehearing is refused.

REHEARING REFUSED.